DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami (JP Publication 2002-343396) in view of Klewer (U.S. Patent Publication 2016/0036071).
Sakagami discloses an electric vehicle that runs on a fuel cell as a power source, wherein the fuel cell comprises a cooling system including a cooling water circulation path that circulates cooling water in the fuel cell, a water pump that circulates the cooling water in the cooling water circulation path, and a radiator (heat exchanger) that exchanges heat with the outside air to cool the cooling water (Paragraph 0021), as recited in claim 1 of the present invention.  Sakagami also discloses that the temperature control of the cooling water by the cooling system is performed by the flow rate control by the water pump, the flow rate distribution control to the radiator and a bypass path, and the air flow rate control of a cooling fan in the radiator (Paragraph 0023), as recited in claims 1 and 3 of the present invention.  Sakagami teaches that the reaction between hydrogen and oxygen in the fuel cell creates liquid that is stored in a gas-liquid separator and is used to cool the radiator by spraying the liquid through a nozzle onto the radiator (Paragraphs 0019, 0025 and 0027), as recited in claims 1 and 2 of the present invention.  Sakagami also teaches that the vehicle has a navigation device that determines terrain, distance, altitude, etc. to determine if a high load operation is going to occur (Paragraphs 0029-0030).  Sakagami discloses that temperature sensors are located throughout the system and the control unit determines based on the temperature readings and navigation device if the cooling water temperature value exceeds a predetermined allowable upper limit temperature (high energy load) (Paragraphs 0024, 0033-0035), as recited in claims 4, 8 and 10 of the present invention.  Sakagami also discloses that if the predicted cooling water temperature value does not exceed the allowable upper limit temperature, the cooling system controls the temperature so that the cooling water temperature becomes a predetermined target temperature (normal operation), but if it does exceed it, the temperature is lowered to a predetermined cooling temperature in part by spraying the liquid onto the radiator (Paragraphs 0036-0037, 0042), as recited in claims 1 and 6 of the present invention.  Sakagami teaches that the cooling system includes a bypass path that bypasses the radiator with the cooling water, and a flow path switching valve that switches whether the cooling water flows to the radiator or the bypass path depending on the temperature of the system (Paragraph 0022), as recited in claim 5 of the present invention.
Sakagami fails to disclose that the heat exchanger is a ram air system, that the fuel cell system is used in an aircraft, and that conditions that would require a high energy load would be take-off or landing.
Klewer discloses an aircraft comprising a fuel cell system with a cooling system for cooling the fuel cell (Paragraphs 0008 and 0018), as recited in claim 7 of the present invention.  Klewer also discloses that the cooling system comprises a heat exchanger coupled with a thermal dissipation unit that is located in a ram air channel (Paragraphs 0010 and 0020), as recited in claim 1 of the present invention.  Klewer teaches that a landing phase of the aircraft requires high electrical power (Paragraph 0003), as recited in claim 11 of the present invention.  It would have been obvious to one of ordinary skill in the art that take off of the aircraft would also require high electrical power, as recited in claim 9 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the fuel cell cooling system and controller steps of Sakagami could be used in the aircraft of Klewer because Klewer teaches that certain situations in an aircraft require a high energy load resulting in the fuel cell needing to be cooled down.  Sakagami teaches that its cooling system is very effective in cooling the fuel cell down in times of high energy load.  It also would have been obvious to one of ordinary skill in the art that the heat exchanger of Sakagami could be used in a ram air channel because Klewer teaches that this is an effective and common form of cooling a heat exchanger in an aircraft fuel cell system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722